DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 11, 2021 has been entered.
 Withdrawn Rejections
The rejection of claims 1-10, 12 and 13 under 35 U.S.C. 112, first paragraph as failing to comply with the written description requirement is withdrawn in view of the claim amendments in the Response of Oct. 11, 2021.  
The rejection of claims 1-3, 5-10, and 12 under 35 U.S.C. 103 as being unpatentable over Wironen et al. and Polaschegg is withdrawn in view of the claim amendments in the Response of Oct. 11, 2021.  
The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Wironen et al., Polaschegg and Owens et al. is withdrawn in view of the claim amendments in the Response of Oct. 11, 2021.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 5-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Wironen et al (U.S. Patent App. No. 2003/0104026 A1) in view of Polaschegg (U.S.Patent App. No. 2013/0085469, cited in IDS filed on Feb. 27, 2020), Lorenc et al. (U.S. Patent App. No. 2009/0023631 A1) and  Wiebensjo et al. (U.S. Patent App. No. 2014/0039061 A1).
The claims are directed to a therapeutic filler composition capable of being injected into a patient's soft tissue, which includes about 1.5-10% anti-microbial agent, at least one growth factor, stem cells and a carrier.
Wironen et al. teach an injectable, biocompatible compositions including a carrier, acellular, pulverized dermis tissue, and additional bioactive agents, including stem cells, antimicrobials and antibiotics, and at least one growth factor. (Abstract, paras. [0010], [0011], [0015], [0025], Wironen et al. teach that an effective amount of antibiotic can be incorporating to achieve a desired effect, such as prevention of infection at the site of administration, (para. [0011], but does not explicitly teach the claimed range of anti-microbial agent (0.1-10%). Wironen et al. teach that the composition can be administered to the face or other areas of the body for cosmetic enhancement or filling of voids due to abnormalities, surgeries, or injury. (Abstract, paras. [0001], [0007], [0019]).
Wironen et al. does not teach an anti-microbial agent that is an aqueous solution including cross-linked hyaluronic acid with a viscosity of at least 0.4 Pa seconds and not greater than 6.68 Pa seconds or a cross-linking agent.  
Lorenc et al. teach a composition for augmenting soft tissue that includes a carrier that is cross-linked with a cross-linking agent and an active ingredient, preferably a hormone, 
Lorenc et al. does not address the viscosity of the cross-linked HA.  
Wiebensjo et al. teach an injectable hyaluronic acid composition, which includes a local anaesthetic and an ascorbic acid derivative in an amount which tunes the viscosity of the mixture.  (Abstract, paras. [0007], [0008], [0067].  Wiebensjo et al. teach that the viscosity of hyaluronic acid composition can be measured according to known methods and adjusted by changing the amounts of ascorbic acid derivative.  (paras. [0014], [0062]).  Wiebensjo et al. teach the injectable hyaluronic acid composition can include cross-linked HA. (paras. [0009], [0016], [0017], [0019]).  
Polaschegg teaches taurolidine can be formulated within a gel or injectable polymer for localized treatment of infection (Abstract), and may be formulated as a scaffold which allows it to function as a filler and release taurolidine. (para. [0067]). Polaschegg further teach a medication for treating infection having taurolidine that is sufficiently high to treat infection and formulated to be applied to a specific region (para. [0058]) and that taurolidine can be administered at greater than 2% in certain formulations (para. [0026]). Polaschegg teach taurolidine is routinely dosed in aqueous solution at 1%, as concentrations higher than 
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the injectable composition taught by Wironen et al. to incorporate the cross-linked HA having the claimed viscosity in an aqueous solution including Taurolidine in the claimed range of 1.5-10% as a composition for treating the mouth because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incoporating the taurolidine as taught by Polaschegg (in the range at least 1.5%) in the composition of Wironen et al. as modified by Lorenc et al. and Wiebensjo et al. would have led to predictable results with a reasonable expectation of success because Wironen et al. explicitly teach that an effective amount of antibiotic can be added to their composition which is used to fill voids and treat the face and Polaschegg teach that Taurolidine is an excellent choice for treatment or prevention of infection and is focused on making taurolidine available in forms that allow administration at higher levels that the routine 1% formulation.
With respect to claims 2, 3, 5-10 and 12, Wironen et al. teach that growth factors and stem cells are incorporated at that an effective amount of to achieve a desired effect, (para. [0011], [0016], [0025], Wironen et al. teach incorporation of growth factors, 
Specifically with respect to claim 7, this limitation is taught by Wironen et al. because Wironen et al. teach stem cells and all stem cells must be either autologous or non-autologous.
With respect to claim 11, this limitation is related to the way in which the carrier is made; as the claim is directed to a composition, unless and until it can be shown that a synthetically derived carrier would have structural differences that a naturally derived carrier would not, the product taught by Wironen et al. renders this obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (U.S. Patent App. No. 2003/0104026 A1), Polaschegg (U.S. Patent App. No. 2013/0085469 A1, cited in IDS filed on Feb. 27, 2020) Lorenc et al. (U.S. Patent App. No. 2009/0023631 A1) and  Wiebensjo et al. (U.S. Patent App. No. 2014/0039061 A1) as applied to claims 1-3, 5-10, and 12 above, and further in view of Owens et al. (U.S. Patent App. No. 2013/0280223 A1).
Wironen et al. does not teach a carrier that is a degradable polymer of glycolide, lactide, e-caprolactone, p-dioxinone, or trimethylene carbonate.
Owens et al. teach that natural or artificial scaffold material can be made from hyaluronic acid, polycaprolactone, polyglycolide, or polydioxane. (para. [0004]). As hyaluronic acid and the claimed degradable polymers are art-recognized equivalents, an .

Claims 4 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wironen et al. (U.S. Patent App. No. 2003/0104026 Al), Polaschegg (U.S. Patent App. No. 2013/0085469, cited in IDS filed on Feb. 27, 2020), Lorenc et al. (U.S. Patent App. No. 2009/0023631 A1) and  Wiebensjo et al. (U.S. Patent App. No. 2014/0039061 A1) as applied to claims 1-3, 5-10, and 12 above, and further in view of Lequeux et al. (Journal of Plastic, Reconstructive & Aesthetic Surgery, 2015, cited in IDS filed on Nov. 5, 2020) and Mooney et al. (U.S. Patent App. No. 2008/0044900 Al).
Wironen et al. teaches that stem cells and growth factors can be included in their composition in an effective amount, but does not specifically teach the claimed broad range of each in a 0.01% -5% of the total composition.
Lequeux et al. teach evaluation of Cytocare® injectable vehicle as an injectable carrier for adipose-derived stem cells (ASCs) where 10,000 viable cells/cm? were plated, then covered with 0.2 mL of Cytocare® injectable vehicle with varying proportions of hyaluronic acid content, (pg. 1493,1°t col. "Evaluation of biocompatibility and bioavailabilty of ASC in Cytocare®") and 1 x 10° ASCs suspending in 1 mL of various Cytocare® injectable vehicle formulated for intradermal injection, (pg. 1493, 2"4 col. "ASC Injection").
Mooney et al. teach that egress of cells can be regulated by bioactive agents, including growth factors, and that the concentration of growth factors and other bioactive 
As Lequeux et al. teach that it is known to try varying concentrations of cells ina therapeutic filler composition and Mooney et al. teach that the concentration of growth factors can be tuned to adjust cell egress, it would have been obvious to optimize the concentration of stem cells and at least one growth factor in the composition in the 0.01% - 5% range, as this is an incredibly broad range and varying of cell and growth factor concentrations in filler compositions is routine within the art, as evidenced by Wironen et al. noting that both can be used in an “effective amount”.
Generally, difference in concentration will not support the patentability of subject matter encompassed by prior art unless there is evidence indicating such concentration
is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05.
Response to Arguments
Applicant's arguments filed Aug. 25, 2021 have been fully considered but they are not persuasive. 
Applicants assert that Wironen et al fail to teach or suggest an aqueous solution of the anti-microbial agent and cross-linked HA and also does not teach the claimed viscosity.  
This is not persuasive because the rejection, amended to respond to the newly introduced limitations, includes the teachings of Lorenc et al. and Wiebensjo et al., both of whom teach a cross-lined HA injectable solution; Lorenc et al explicitly teaches a solution of 
Applicants assert that the teachings of Polaschegg would leave one of ordinary skill in the art to find the issue of delivery an effective amount of taurolidine to surrounding tissue unpredictable, as Polaschegg acknowledges that the drug is difficult to solubilize at higher concentrations and even if a gel/polymer environment, one would expect quick uptake of the taurolidine into the surrounding tissues and dilution to below an effective concentration.  
This is not found persuasive because Polaschegg explicitly teaches that taurolidine can be formulated within a gel or injectable polymer for localized treatment (Abstract) or may be formulated in a scaffold which allows the scaffold to function as a filler and release taurolidine (para. [0067]).  Furthermore, Polaschegg states:
In another form of the present invention, there is provided a medication for treating bacterial infection, comprising Taurolidine carried by one from the group consisting of: gels, liquids, thixotropic gels, colloidal mixtures, dispersal suspensions, and injectable polymers, the medication having a Taurolidine concentration sufficiently high, and capable of being applied to a specific region for a sufficient period of time, to treat infection.  

(emphasis added), para. [0058].  Polaschegg further teaches that in the context of injection in the mouth, adding a carrier to the Taurolidine aids in its effective administration, specifically by increasing polymer content of a cross-linked hydrogel vehicle.  (para. [0141]).  Thus, the person of ordinary skill would have a reasonable expectation of success in administering an effective amount of Taurolidine in an injectable composition for the mouth that included a sufficient concentration of cross-linked HA.  Combined with the teachings of Wiebensjo et al., this composition could be tuned to be within the claimed viscosity range.  
	For at least these reasons, applicants’ arguments are not persuasive.  
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERESA E KNIGHT/Primary Examiner, Art Unit 1632